United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, PLAINVILLE POST
OFFICE, Plainville, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0315
Issued: October 8, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 23, 2019 appellant filed a timely appeal from an October 17, 2019 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). 1 As more than 180 days
has elapsed from OWCP’s last merit decision, dated August 16, 2018, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of this claim.

1

Appellant submitted a timely request for oral argument before the Board. 20 C.F.R. § 501.5(b). Pursuant to the
Board’s Rules of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R. § 501.5(a). In
support of appellant’s oral a rgument request, she asserted that oral argument should be granted because she wished to
clarify any issues that may not have been thoroughly reviewed or considered. The Board, in exercising its discretion,
denies appellant’s request for oral argument because the arguments on appeal can adequately be addressed in a
decision based on a review of the case record. Oral argument in this appeal would further delay issuance of a Board
decision and not serve a useful purpose. As such, the oral argument request is denied and this decision is based on
the case record as submitted to the Board.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On November 15, 2017 appellant, then a 40-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on November 13, 2017 she sustained a back contusion when she
lost her balance while bending over to grab a parcel and fell off the dock while in the performance
of duty. She was pregnant at the time of her injury. Appellant stopped work on the date of injury.
In a note dated November 15, 2017, Dr. Stephanie Garozzo, an obstetrics and gynecology
specialist, related that appellant would be out of work as of November 14, 2017 and would be
reevaluated on November 22, 2017. On November 22, 2017 she extended appellant’s out-of-work
status until further notice due to secondary pregnancy complications.
In a development letter dated December 6, 2017, OWCP informed appellant of the
deficiencies of her claim. It provided her with a questionnaire, advised her of the type of factual
and medical evidence necessary to establish her claim, and afforded her 30 days to submit the
necessary evidence.
In a letter dated December 7, 2017, Dr. Garozzo explained that appellant was currently
under her care and that she was pregnant with an expected delivery date of January 23, 2018. She
noted that appellant was recently injured by falling from a dock and complained of back pain with
numbness and tingling in her fingers and hands. Dr. Garozzo noted that she had ordered a
magnetic resonance imaging (MRI) scan to determine any damage and to assess the cause of these
symptoms. In an attached duty status report (Form CA-17), she diagnosed back pain complicating
pregnancy and advised that appellant was not to resume work.
In a letter dated December 7, 2017, Dr. Garozzo explained that appellant was referred to
her primary care provider for treatment of her work-related back injury, but that the provider
refused treatment due to her pregnancy. She noted that appellant was taken out of work due to
injury and not being able to walk with a secondary diagnosis of pregnancy. Dr. Garozzo noted
that appellant was also not able to return to work due to the additional diagnosis of high blood
pressure complicating pregnancy.
On December 19, 2017 appellant responded to OWCP’s development letter. She explained
that on the date of injury she stood on a dock loading her truck with parcels. One of the parcels
fell to the right of the hamper and appellant stepped to the right due to another carrier’s hamper
standing to the left of hers, obstructing her ability to reach the parcel without stepping o ver. Once
she stepped over, she bent down to retrieve the package and to hand it to a coworker who was
assigned to help with her deliveries for that day. As appellant proceeded to lift the package, which
weighed approximately three pounds, she fell backwards from the dock, which was approximately
two and one half feet in height. She landed on her back. Appellant immediately went to the
hospital.

2

In a letter dated December 11, 2017, a nurse from the employing establishment’s
occupational health services asked Dr. Garozzo if appellant were not pregnant would her back
injury be disabling. She also inquired whether appellant’s inability to walk was due to her back
injury or pregnancy. In a response, the reply was “Yes” that appellant would be disabled due to
her back injury if she was not pregnant and that appellant’s inability to walk was due to her “Back
Injury.”
In an attending physician’s report (Form CA-20) dated January 5, 2018, Dr. Garozzo
diagnosed lumbar spondylosis and back pain complicating pregnancy. She checked a box marked
“Yes,” indicating her belief that the conditions were caused or aggravated by an injury involving
appellant’s fall on her back from a dock on November 13, 2017. Dr. Garozzo recommended that
appellant was able to resume regular work on February 15, 2018.
By decision dated January 16, 2018, OWCP accepted that the November 13, 2017 incident
occurred as alleged. However, it denied appellant’s traumatic injury claim, finding that she had
not submitted evidence containing a medical diagnosis in connection with the accepted
employment incident. OWCP concluded, therefore, that the requirements had not been met to
establish an injury as defined by FECA.
The nurse from the employing establishment’s occupational health services noted in a
January 9, 2018 letter that appellant was now treating with her primary care provider for the back
injury and that she was to remain out of work until February 14, 2018 due to the birth of her child.
On February 26, 2018 appellant requested reconsideration. She submitted a report from
Dr. Farhan Karim, an orthopedic surgery specialist, dated February 8, 2018. Dr. Karim evaluated
appellant for cervical spine pain radiating to the right shoulder, elbow, and thoracic region, as well
as paraspinal and hip discomfort and low back pain without radiation to the bilateral lower
extremities in a radicular fashion. He noted that she fell off a dock in November 2017 while
working as a mail carrier and that at that time she was 28 weeks’ pregnant. Appellant’s pain began
after this fall and she postponed intervention until after the birth. Dr. Karim diagnosed cervicalgia,
cervical pain, and thoracic back pain. On physical examination he observed bilateral paraspinal
tenderness and right trapezius tenderness with restricted flexion and extension. Review of an xray report demonstrated no acute fracture or dislocation, and review of an MRI scan of the lumbar
spine demonstrated no disc herniation with mild levels of neuroforaminal narrowing present
throughout the lumbar spine. Dr. Karim opined that appellant’s fall in 2017 may have exacerbated
preexisting spondylitic conditions in her lumbar and cervical spine and tha t her low back pain
symptoms may have been exacerbated by the fall.
By decision dated April 20, 2018, OWCP denied modification of its decision of
January 16, 2018.
On June 11, 2018 appellant requested reconsideration. She submitted a May 3, 2018 report
from Dr. Kayvon Alizadeh, Board-certified in surgery, anesthesiology, and pain medicine, in
which he diagnosed thoracic spine pain, low back pain with sciatica with an onset date of July 5,
2016, and lumbar spondylosis. Dr. Alizadeh noted that she presented with low and mid-back pain,
primarily right-sided, since a fall over a dock in November 2017. He noted that she completed a
course of physical therapy, but that the pain was still present. Dr. Alizadeh interpreted a lumbar

3

spine MRI scan, which demonstrated degenerative disc disease at L4-5 and L5-S1 with a small
annular tear, as well as a cervical spine MRI scan demonstrated degenerative disc disease at C5-6
with left-sided disc bulging and neuroforaminal narrowing. On physical examination of the spine
he noted tenderness to palpation over the mid-thoracic spine with right-sided positive facet loading
and antalgic gait. Dr. Alizadeh opined that appellant’s primarily right-sided low and mid-back
pain after a fall in November 2017 was a likely component of discogenic presented pain. Appellant
also submitted a June 5, 2018 report from Dr. Alizadeh in which he diagnosed intervertebral disc
disorder and lumbar spondylosis. Dr. Alizadeh opined that appellant presented with low back pain
symptoms and primarily right-sided mid-back pain after falling at work in November 2017, that
the symptoms were likely consistent with a component of discogenic and facet neck pain with
posterior annular tearing of the low back, and that this was likely related to the fall at work. He
recommended a right-sided facet joint injection.
On August 15, 2018 appellant informed OWCP that she had returned to regular duty.
By decision dated August 16, 2018, OWCP denied modification of its decision of
April 20, 2018.
On October 15, 2018 appellant requested reconsideration. She submitted a September 25,
2018 report from Dr. Alizadeh in which he diagnosed lumbar spondylosis, lumbago, and
intervertebral disc disorder. Dr. Alizadeh noted that appellant continued to experience low and
mid-back pain symptoms, primarily right-sided with some left-sided symptoms, since a workrelated fall injury in 2017. On physical examination he observed tenderness to palpation over the
mid-thoracic spine with right-sided positive facet loading and antalgic gait. Dr. Alizadeh opined
that appellant’s lumbar spondylosis, degenerative disease of the lumbar spine, facet-genic and
discogenic pain were directly related to a work-related injury that occurred in November 2017. He
recommended a left-sided lumbar facet point injection.
By decision dated November 6, 2018, OWCP denied appellant’s request for
reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a). It found that the evidence
submitted on reconsideration was cumulative and substantially similar to evidence that was already
contained in the case file and had been previously considered.
In a letter dated March 19, 2019, Dr. Alizadeh stated that appellant had low back pain
symptoms, primarily right-sided, after a fall at work in November 2017. He noted that an MRI
scan demonstrated degenerative disc disease at L4-5 and L5-S1 with a small annular tear.
Dr. Alizadeh stated that appellant’s pain was discogenic and facet-genic in nature and that she had
undergone a lumbar facet point injection with excellent response to the treatment. He opined that
the pain in her low back was a result of the fall at work in November 2017.
Appellant requested reconsideration on July 30, 2019. She submitted a July 18, 2019 letter
from Dr. Garozzo in which she noted that appellant was placed on bedrest during her pregnancy
secondary to the trauma of the back injury sustained at work, that she did not have issues prior to
the trauma, and that her pain had continued. Dr. Garozzo noted that she did not believe the pain
was related to the pregnancy and that appellant subsequently developed elevated blood pressure
during the pregnancy, which led to delivery.

4

By decision dated October 17, 2019, OWCP denied appellant’s request for reconsideration
of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application. 3
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or argument which: (1) shows that OWCP erroneously applied or interpreted a
specific point of law; (2) advances a relevant legal argument not previously considered by OWCP;
or (3) constitutes relevant and pertinent new evidence not previously considered by OWCP. 4
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought. 5 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits. 6 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits. 7
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
Appellant’s July 30, 2019 request for reconsideration neither alleged nor demonstrated that
OWCP erroneously applied or interpreted a specific point of law. Additionally, the Board finds
that it did not advance a relevant legal argument not previously considered by OWCP.
Consequently, appellant is not entitled to further review of the merits of her claim based on either
the first or second above-noted requirements under 20 C.F.R. § 10.606(b)(3).

3

5 U.S.C. § 8128(a); see T.K., Docket No. 19-1700 (issued April 30, 2020); L.D., Docket No. 18-1468 (issued
February 11, 2019); W.C., 59 ECAB 372 (2008).
4

20 C.F.R. § 10.606(b)(3); see L.D., id.; see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket
No. 08-1569 (issued December 9, 2008).
5

Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the received date in the Integrated Federal Employees’ Compensation
System (iFECS). Id. at Chapter 2.1602.4b.
6

Id. at § 10.608(a); F.V., Docket No. 18-0230 (issued May 8, 2020); see also M.S., 59 ECAB 231 (2007).

7

Id. at § 10.608(b); B.S., Docket No. 20-0927 (issued January 29, 2021); E.R., Docket No. 09-1655 (issued
March 18, 2010).

5

The Board further finds that appellant did not submit relevant and pertinent new evidence
in support of her reconsideration request. Evidence which is duplicative, cumulative, or repetitive
in nature is insufficient to warrant reopening a claim for merit review. 8 In support of her
reconsideration request, appellant submitted a letter dated March 19, 2019 in which Dr. Alizadeh
stated that appellant had low back pain symptoms, primarily right sided, after a fall at work in
November 2017. Dr. Alizadeh stated that an MRI scan demonstrated degenerative disc disease at
L4-5 and L5-S1 with a small annular tear. He stated that her pain was discogenic and facet-genic
in nature her pain was discogenic and facet-genic in nature and that she had undergone a lumbar
facet point injection. Dr. Alizadeh opined that the pain in her low back was a result of the fall at
work in November 2017. This letter was, however, duplicative and repetitive of his prior letter
dated September 25, 2018, and was, therefore, insufficient to warrant merit review.
Appellant also submitted a July 18, 2019 letter from Dr. Garozzo in which she noted that
she placed appellant on bedrest during her pregnancy secondary to the trauma of the back injury
sustained at work, that appellant did not have issues prior to the trauma, and that appellant’s pain
had continued. Dr. Garozzo noted that she did not believe the pain was related to the pregnancy.
This letter did not contain a valid diagnosis of a condition, as it related only appellant’s symptoms
of pain due to the incident in November 2017. Under FECA, the assessment of pain is not
considered a diagnosis, as pain merely refers to a symptom of an underlying condition. 9 The Board
has held that the submission of evidence or argument which does not address the particular issue
involved does not constitute a basis for reopening a case. 10 As appellant failed to provide relevant
and pertinent new evidence, she is not entitled to a merit review based on the third requirement
under 20 C.F.R. § 10.606(b)(3).
The Board, accordingly, finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

8

See L.C., Docket No. 19-0503 (issued February 7, 2020); Denis M. Dupor, 51 ECAB 482 (2000); Eugene F.
Butler, 36 ECAB 393, 398 (1984).
9

M.V., Docket No. 18-0884 (issued December 28, 2018). The Board has consistently held that pain is a symptom,
not a compensable medical diagnosis. See P.S., Docket No. 12-1601 (issued January 2, 2013); C.F., Docket No. 081102 (issued October 10, 2008).
10

A.J., Docket No. 20-0926 (issued January 26, 2021); Jimmy O. Gilmore, 37 ECAB 257 (1985); Edward Matthew
Diekemper, 31 ECAB 224 (1979).

6

ORDER
IT IS HEREBY ORDERED THAT the October 17, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 8, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

